DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims 1-20 are deemed to have an effective filing date of October 4, 2018 as the provisional application does not have support for a robotic arm including a plurality of motorized joints for moving the plurality of links, a drape belt comprising at least one cap, and that the drape belt is formed from silicone.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “18” has been used to designate both a sterile surgical drape that covers a robot arm and a cart (Fig. 1) and a drape that covers only a cart (Fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0261456 to Malackowski et al. (hereinafter referred to as “Malackowski”) in view of US Patent Application Publication No. 2020/03522669 to Marshall et al. (EFD 07/27/2017 and hereinafter referred to as “Marshall”).
Regarding claims 1 and 15, Malackowski discloses a sterile drape assembly for a surgical robot with optical tracking elements (e.g., Abstract and paragraph [0052]: camera assembly on cart (robot) and optical tracking elements 48/50 on camera assembly and on link of a robot arm supporting instrument 22) and “guidance station 20 is set up to track movements of a surgical instrument” in order to display relative positions and orientations to the surgeon so he can control movement of the surgical instrument), the sterile drape assembly comprising: a surgical drape having an arm drape portion adapted to be disposed over the robotic arm and the one or more links of the robotic arm (e.g., Fig. 1 and paragraph [0052]: unnumbered surgical drape covers robot arm (unnumbered cross bar under display 28) and one or more links (links connecting camera assembly 34 to unnumbered cross bar); and a drape belt cooperating with the arm drape portion to cover the at least one optical tracking element located on the one or more links of the robotic arm (e.g., paragraphs [0068], [0071], and Figs. 2-4b, drape belt 104 is integrated with arm drape portion 102).
Malackowski differs from the claimed invention in that it does not illustrate a surgical drape for a surgical robot including a plurality of links and a plurality of motorized joints for moving the plurality of links, and at least one optical tracking element being located on one or more links of the robot arm. Malackowski does disclose that the optical sensors of the its camera assembly can track a surgical instrument where the surgical instrument of Malackowski is located at the end of a robot arm and has at least one tracker element 48/50 on a link of the robotic arm (e.g., paragraph [0052]) and that a sterile drape is used to separate a sterile field for a surgical procedure (e.g., paragraph [0003]) and that providing an adequate view between optical sensors of the camera outside of the sterile field and the tracking devices inside the sterile field is desired (e.g., paragraph [0006]). That is, Malackowski teaches the surgical robot having a robotic arm including a plurality of links and a plurality of motorized joints for moving the plurality of links, and at least one optical tracking element being located on one or more links of the robotic arm, but does not disclose covering the robotic arm for the surgical instrument with a sterile drape. However, Marshall, in a related art: surgical drape, teaches that it was known in the surgical robot art to cover the robotic arm with a plurality of links and a plurality of motorized joints with a surgical drape during surgery (e.g., abstract, paragraphs [0002] and [0004] of Marshall). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of a surgical drape to cover a surgical robot arm with a drive assembly in view of the teachings of Marshall. Consequently, one of ordinary skill in the art would have modified the sterile drape of Malackowski to cover its robot arm using the drape belt disclosed by Malackowski so that the optical tracking element is provided an adequate view, and because the combination would have yielded predictable results. 
With respect to claim 2, Malackowski in view of Marshall teaches the sterile drape assembly of claim 1, wherein the drape belt is configured to attach to the at least one optical tracking element (e.g., optical tracking element 48/50 of Malackowski as modified by Marshall).
As to claim 3, Malackowski in view of Marshall teaches the sterile drape assembly of claim 2, wherein the arm drape portion is optically transparent and covers the at least one tracking element (e.g., paragraphs [0070]-[0071] of Malackowski: drape can include first section 104 [drape belt] that includes sections 106 that are clear or transparent to allow light to pass without obstruction), and wherein the drape belt is configured to attach to the at least one optical tracking element to capture the arm drape portion over the at least one optical tracking element (e.g., paragraphs [0072]-[0076] and Figs. 2-4b of Malackowski).
With respect to claim 4, Malackowski in view of Marshall teaches the sterile drape assembly of claim 3, wherein the drape belt comprises at least one drape ring configured to attach to the at least one optical tracking element to capture the arm drape portion over the at least one optical tracking element (e.g., paragraphs [0089] of Malackowski: Figs. 9-10, ring 404 captures the arm drape portion 402).
As to claim 5, Malackowski in view of Marshall teaches the sterile drape assembly of claim 2, wherein the arm drape portion comprises at least one aperture adapted to receive the at least one optical tracking element therethrough (e.g., paragraph [0088] of Malackowski: second section 305 defines a cutout), and wherein the drape belt is configured to attach to the at least one optical tracking element extending through the at least one aperture to cover the at least one optical tracking element (e.g., Figs. 7-8 and paragraph [0088] of Malackowski: transparent rigid section 310 encircles the sensors 40 – The Free Dictionary definition of belt: any encircling band, strip or stripe https://www.thefreedictionary.com/belt ).
With respect to claim 6, Malackowski in view of Marshall teaches the sterile drape assembly of claim 5, wherein the drape belt is configured to provide a sterile barrier between the at least one optical tracking element and a sterile field (e.g., paragraphs [0001] and [0010]).
As to claim 7, Malackowski in view of Marshall teaches he sterile drape assembly of claim 5, wherein the drape belt comprises at least one cap having a transparent window and being configured to attach to the at least one optical tracking element (e.g., paragraphs [0110]-[0111] and Figs. 17-18, caps 807 with windows/transparent).
With respect to claim 8, Malackowski in view of Marshall teaches the sterile drape assembly of claim 7, wherein the at least one cap is configured to snap-fit to the at least one optical tracking element (e.g., paragraphs [0097]: Snap-fit features may also be integrated into either of the peripheral walls 505,511; and [0147]: It should be appreciated that features associated with the different embodiments disclosed herein could be combined in other embodiments).
As to claim 9, Malackowski in view of Marshall teaches the sterile drape assembly as set forth in claim 2, wherein the at least one optical tracking element comprises at least one light emitting diode located on and projecting from a surface of the one or more links of the robotic arm (e.g., Fig. 1, 48/50 and paragraph [0061] of Malackowski), the at least one light emitting diode comprising a housing including an attachment interface (e.g., paragraphs [0061]: optical sensors 40 can be light emitting diodes 50; [0072]: support member 41 extends from the face of the casing 38 and extends circumferentially around optical sensor 40; and Fig. 4A, attachment interface 41/108 of Malackowski), and wherein the drape belt is configured to attach to the attachment interface of the at least one light emitting diode (e.g. Fig. 4B of Malackowski).
With respect to claim 10, Malackowski in view of Marshall teaches the sterile drape assembly as set forth in claim 2, wherein the drape belt comprises a body that is elongated and planar, and wherein at least one attachment feature is coupled to the body to enable the drape belt to attach to the at least one optical tracking element (e.g., paragraphs [0079]-[0080] and Figs. 2-4b; 5-6; 7-8; 9-10; 11-12; 13-14; 15-16; 17-18; 19-20; 21-22; 23-24; 25-26; and 27-28 illustrate an elastic drape belt that is elongated (when in use) and planar and with an attachment feature that is coupled to the drape belt body to attach the drape to the at least one optical tracker 40). Examiner’s Note: In the absence of criticality, the shape of the drape belt is considered to be obvious to one of ordinary skill in the art depending upon its use (See In re Dailey, 149 USPQ 47 (CCPA 1976).
As to claim 13, Malackowski in view of Marshall teaches the sterile drape assembly as set forth in claim 1, wherein the drape belt is elastic (e.g., paragraphs [0007], [0068] of Malackowski).
With respect to claim 14, Malackowski in view of Marshall teaches the sterile drape assembly as set forth in claim 1, wherein the drape belt is formed from silicone (e.g., paragraphs [0072]-[0075] of Marshall: the sterile drape comprises an interface portion configured to accommodate movement and is formed from silicone rubber). One of ordinary skill in the art would have recognized the benefits of the drape belt being made from silicone in view of the teachings of Marshall that material made from silicone that is configured to stretch and/or shear under tension, similar to the elastic qualities disclosed in Malackowski). Accordingly, one of ordinary skill in the art would have modified the drape belt of Malackowski in view of Marshall so that its drape belt is made from silicone as such material will not tear when stretched.


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Malackowski in view of Marshall as applied to claim 10 above, and further in view of US Patent Application Publication No. 2014/0316257 to Woerlein et al. (hereinafter referred to as “Woerlein”).
With respect to claim 11, Malackowski in view of Marshall teaches the sterile drape assembly as set forth in claim 10, wherein at least one optical tracking element is located on the one or more links of the robotic arm and at least one attachment features cooperates with the arm drape portion to cover the at least one optical tracking element with the drape belt, but does not expressly teach that at least two optical tracking elements are located on the links of the robotic art  wherein at least two attachment features are coupled to the body and each attachment feature being configured to attach to one of the optical tracking elements located on the one or more links of the robotic arm and the at least two attachment features cooperating with the arm drape portion to cover the at least two optical tracking elements. However, Woerlein teaches, in a related art: method of determining a position of a medical device, that, in a surgical navigation method, a reference star serves to attach a plurality of markers to an object (an instrument) in order to be able to detect the position of the object (e.g., paragraph [0010] of Woerlein). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of locating at least two optical tracking elements on the one or more links of the robotic arm in view of the teachings of Woerlein. Consequently, one of ordinary skill in the art would have modified the sterile drape assembly of Malackowski in view of Marshall to have at least two optical tracking elements in order to detect the position of the robot arm links as taught by Woerlein. Malackowski discloses a drape belt with four transparent covers, which can be one or two or more camera works with its own sensors (e.g., paragraph [0055] of Malackowski). Thus, each optical tracking element located on the robotic arm of Malackowski in view of Marshall and Woerlein would be covered by an attachment feature coupled to the body of the drape belt of Malackowski and attached to one of the optical tracking elements located on the links as taught by Malackowski in view of Marshall above where the attachment features cooperate with the arm drape portion to cover the at least two optical tracking elements. 
As to claim 12, Malackowski in view of Marshall and Woerlein teaches the sterile drape assembly of claim 1, wherein the drape belt comprises a single pivot configured to couple the drape belt to at least one of: a pivot on the surgical drape and a pivot on the surgical robot (e.g., paragraph [0126] and Fig. 22A of Malackowski: clamps 1008 and protrusions 1012 are configured to releasably lock to each other where clamps 1008 pivot relative to bases 1004 to engage detents in the protrusions on rigid sections 1006).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Malackowski in view of  Marshall and US Patent Application Publication No. 2015/0366618 to Higuchi et al. (hereinafter referred to as “Higuchi”).
Referring to claim 16, Malackowski discloses a surgical drape of a surgical robot (e.g., Abstract and paragraph [0052]: camera assembly on cart (robot) and optical tracking elements 48/50 on camera assembly and link of robot arm supporting instrument 22), wherein the drape belt comprises: a body being elongated and planar (e.g., paragraph [0008]: drape in front of the optical sensors are in a coplanar position relative to the optical sensors and thus, are planar; and paragraph [0007]: drape includes a first section (drape arm portion) having a first elasticity and a second section (drape belt) with a second elasticity) where being made from elastic material enables the drape belt to be elongated or stretched); and at least two attachment features coupled to the body and each attachment feature being configured to attach to one of the optical tracking elements and the at least two attachment features cooperating with the arm drape portion to cover the at least two optical tracking elements (e.g., paragraphs [0061]: trackers 48 are active trackers and have at least three active markers for transmitting light signals to the optical sensors 40; [0079]-[0080] and Figs. 2-4b; 5-6; 7-8; 9-10; 11-12; 13-14; 15-16; 17-18; 19-20; 21-22; 23-24; 25-26 illustrate several embodiments of attachment features that cooperate with the arm drape portion to cover at least two optical tracking elements 40).
Malackowski differs from the claimed invention in that its drape belt is integrated with the surgical drape and its illustrated surgical drape is for a surgical robot camera assembly and not a robot arm with a plurality of links and a plurality of motorized joints for moving the plurality of links, and at least one optical tracking element being located on one or more links of the robot arm. Malackowski does disclose that the optical sensors of the its camera assembly can track a surgical instrument where the surgical instrument of Malackowski is located at the end of a robot arm and has at least one tracker element 48/50 on a link of the robotic arm (e.g., paragraph [0052]); a sterile drape is used to separate a sterile field for a surgical procedure (e.g., paragraph [0003]) and that providing an adequate view between optical sensors of the camera outside of the sterile field and the tracking devices inside the sterile field is desired (e.g., paragraph [0006]). That is, Malackowski teaches the surgical robot having a robotic arm including a plurality of links and a plurality of motorized joints for moving the plurality of links, and at least one optical tracking element being located on one or more links of the robotic arm, but does not disclose covering the robotic arm for the surgical instrument. However, Marshall, in a related art: surgical drape, teaches that it was known in the surgical robot art to cover the robotic arm with a plurality of links and a plurality of motorized joints with a surgical drape during surgery (e.g., abstract, paragraphs [0002] and [0004] of arm drape portion of Marshall). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of a surgical drape to cover a surgical robot arm with a drive assembly in view of the teachings of Marshall. Consequently, one of ordinary skill in the art would have modified the sterile drape of Malackowski to cover its robot arm using the drape belt disclosed by Malackowski so that the optical tracking element is provided an adequate view, and because the combination would have yielded predictable results. 
Malackowski in view of Marshall differs from the claimed invention in that its drape belt is integrated with the drape arm portion. However, Higuchi et al. teaches, in a related art: sterile drape, that an attaching part that is elongated and planar (e.g., paragraph[h [0080] and Fig. 9, 82 and Fig. 11, 103 of Higuchi). Thus, before the effective filing date of the claimed invention, one of ordinary skill in the art would have recognized that application of a sterile drape can be finished with a separate, drape belt in view of the teachings of Higuchi. Accordingly, one  of ordinary skill in the art would have modified the second section of the drape taught by Malackowski in view of Marshall to be formed out of an elongated and planar band with the optical tracking element viewing attachments so that an existing sterile drape can be used with drape belts with the attachment features to finish the application of the sterile drape and provide an adequate view for the tracking elements in view of the teachings of Higuchi and Malackowski. Examiner’s Note: it has been held by the courts that a given structure is integral does not preclude its consisting of various elements, and that constructing a formerly integral structure in various portions involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 178.
With respect to claim 17, Malackowski in view of Marshall and Higuchi teaches the drape belt of claim 16, wherein the arm drape portion is optically transparent and is capable of covering the at least one tracking element (e.g., paragraph [0080] of Malackowski: first and second sections 203, 205 of the drape 202 are formed of thin, highly flexible, transparent film), and wherein each attachment feature comprises a drape ring configured to capture the arm drape portion over one of the optical tracking elements (e.g., Figs. 9-10, ring 404 and paragraph [0089] of Malackowski).
As to claim 18, Malackowski in view of Marshall and Higuchi teaches the drape belt of claim 16, wherein the arm drape portion comprises at least two apertures (e.g., paragraph [0088] of Malackowski: second section 305 defines a cutout and it has been held that mere duplication of essential working parts of a device involves only routine skill in the art – St. Regis Paper Co. v. Bemis Co., 193 USPQ 8), each aperture adapted to receive one of the optical tracking elements therethrough, and wherein each attachment feature comprises a cap configured to attach to one of the optical tracking elements to cover the one of the optical tracking elements (e.g., paragraphs [0086]-[0088] of Malackowski: elastic band 304 is stretched over the entire casing 338 of optical sensor 40 and a cap 310 covers the sensor and is fixed to the second section 305 in the cutout by bonding, adhesive, tape, etc.).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Malackowski in view of Marshall and Higuchi.
Regarding claim 19, Malackowski discloses a system comprising: a surgical robot having a robotic arm including a plurality of links and a plurality of motorized joints being configured to move the plurality of links (e.g., paragraphs [0052], [0060], [0064]: movement of the surgical instrument along a predefined path or anatomical boundary and Fig. 1, 56 has a plurality of links), and at least one optical tracking element being located on one or more of the links of the robotic arm (e.g., Fig. 1, tracker 48 with LED 50); a surgical drape having an arm drape portion adapted to be disposed over a robotic arm and the one or more links of the robotic arm (e.g., paragraph [0068] and Fig. 1, 102); and a drape belt cooperating with the arm drape portion to cover at least one optical tracking element located on the one or more links of the arm covering at least one optical tracking element (e.g., Figs. 2-4b and paragraphs [0067]-[0072]: portion of drape 102 that covers the unnumbered crossbar from the post to the camera assembly 36 – arm drape portion; and first section 104 – drape belt that covers optical sensors 40 with another section 106).
Malackowski differs from the claimed invention in that the sterile drape of the invention is not illustrated as being draped over the robotic arm including a plurality of links and a plurality of motorized joints. Malackowski does disclose that the optical sensors of the its camera assembly can track a surgical instrument where the surgical instrument of Malackowski is located at the end of a robot arm and has at least one tracker element 48/50 on a link of the robotic arm (e.g., paragraph [0052]) and that a sterile drape is used to separate a sterile field for a surgical procedure (e.g., paragraph [0003]) and that providing an adequate view between optical sensors of the camera outside of the sterile field and the tracking devices inside the sterile field is desired (e.g., paragraph [0006]). That is, Malackowski teaches the surgical robot having a robotic arm including a plurality of links and a plurality of motorized joints for moving the plurality of links, and at least one optical tracking element being located on one or more links of the robotic arm, but does not disclose covering the robotic arm for the surgical instrument with a sterile drape. However, Marshall, in a related art: surgical drape, teaches that it was known in the surgical robot art to cover the robotic arm with a plurality of links and a plurality of motorized joints with a surgical drape during surgery (e.g., abstract, paragraphs [0002] and [0004] of Marshall). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of a surgical drape to cover a surgical robot arm with a drive assembly in view of the teachings of Marshall. Consequently, one of ordinary skill in the art would have modified the sterile drape of Malackowski to cover its robot arm, as taught by Marshall, using the drape belt disclosed by Malackowski so that the optical tracking element is provided an adequate view, and because the combination would have yielded predictable results.
Malackowski in view of Marshall differs from the claimed invention in that its drape belt is integrated with the drape arm portion (e.g., paragraphs [0068], [0070]-[0071] of Malackowski: drape 102 may contain two or more sections 104, 106, which are a one-piece unit); and paragraph [0075]: drape 102 is removed from camera unit 36 by pulling drape 102 to separate sections 106 from lips 108. Thus, section 106 is integrated with drape 102). However, Higuchi et al. teaches, in a related art: sterile drape, that a drape attaching part that is elongated and planar (e.g., paragraph [0080] and Fig. 9, 82 and Fig. 11, 103 of Higuchi) was well-known in the surgical art to cover robot arms with a plurality of links that move (e.g., paragraph [0106]). Thus, before the effective filing date of the claimed invention, one of ordinary skill in the art would have recognized that application of a sterile drape can be finished with a separate, drape belt in view of the teachings of Higuchi. Accordingly, one  of ordinary skill in the art would have modified the second section of the drape taught by Malackowski in view of Marshall to be formed out of an elongated and planar band with the optical tracking element viewing attachments so that an existing sterile drape can be used with drape belts with the attachment features to finish the application of the sterile drape and provide an adequate view for the tracking elements in view of the teachings of Higuchi and Malackowski. Examiner’s Note: it has been held by the courts that a given structure is integral does not preclude its consisting of various elements, and that constructing a formerly integral structure in various portions involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 178. Consequently, a separate drape belt with attachment features would have been obvious in view of the teachings of Malackowski, Marshall, and Higuchi.

With respect to claim 20, Malackowski in view of Marshall and Higuchi teaches the system of claim 19, wherein the drape belt is configured to attach to the at least one optical tracking element being located on the one or more links of the robotic arm (e.g., paragraphs [0061]: trackers 48 are active trackers and have at least three active markers for transmitting light signals to the optical sensors 40; [0079]-[0080] and Figs. 2-4b; 5-6; 7-8; 9-10; 11-12; 13-14; 15-16; 17-18; 19-20; 21-22; 23-24; 25-26 of Malackowski illustrate several embodiments of attachment features that cooperate with the arm drape portion to cover at least two optical tracking elements 40).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 11-13, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7-8  of U.S. Patent No. 11,096,754 in view of Malackowski.
Claims 1-2, 5-6, 9, 11-13, and 15 of the instant invention are encompassed by and conflict with claim 1 of the ‘754 patent. Claims 3 and 7 of the instant application are encompassed by and conflict with claim 3 of the ‘754 patent. Claims 3 and 7 of the instant application are encompassed by and conflict with claim 3 of the ‘754 patent. Claim 4 of the instant application is encompassed by and conflicts with claim 7 of the ‘754 patent. Claim 8 of the instant application is encompassed by and conflicts with claim 8 of the ‘754 patent.
The above claims of the ‘’754 patent differ from the claim invention in that it does not disclose a “drape belt” that cooperates with the arm drape portion to cover at least one optical tracking element. However, Malackowski discloses a drape belt 104 that is integral with the drape that covers the robot arm and covers the optical tracking elements as discussed above (and this set of claims includes integral and non-integral drape belts).  Accordingly, claims 1-9, 11-13, and 15 would have been obvious to one of ordinary skill in the art in view of the teachings of Malackowski.
 
Claims 10 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,096,754 in view of Higuchi and Malackowski.
Claim 1 of the ‘’754 patent differs from the claimed invention of the instant application in that it does not disclose a “drape belt” that cooperates with the arm drape portion to cover at least one optical tracking element. However, Malackowski discloses a drape belt 104 that is integral with the drape that covers the robot arm and attaches to the optical tracking elements as discussed above to cover the same and provide a sterile barrier.  The ‘754 patent in view of Malackowski differs from the claims of the instant application in that the drape belt is described as a body that is elongated and planar, and wherein at least one attachment feature is coupled to the body so that the drape belt is attached to the tracking element. However, Malackowski teaches a body that is elongated (elastic) and planar where the attachment feature is coupled to the body to attach to the tracking element as discussed above. That combination differs from the claims in that the drape belt is not non-integral. However, Higuchi teaches that the drape belt can be non-integral as discussed above.  Accordingly, claims 10 and 16-18 would have been obvious to one of ordinary skill in the art in view of the teachings of Malackowski and Higuchi.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,096,754 in view of Malackowski and Marshall. Claim 14 differs from the claim 1 of the ‘754 patent in view of Malackowski in that the drape belt is made from silicone. Marshall teaches that a drape can be made from silicone (e.g., paragraphs [0072]-[0075] of Marshall: the sterile drape comprises an interface portion configured to accommodate movement and is formed from silicone rubber). One of ordinary skill in the art would have recognized the benefits of the drape belt being made from silicone in view of the teachings of Marshall that material made from silicone that is configured to stretch and/or shear under tension, similar to the elastic qualities disclosed in Malackowski). Accordingly, one of ordinary skill in the art would have modified the drape belt of the ‘754 patent in view of Malackowski  so that its drape belt is made from silicone as such material will not tear when stretched as taught by Marshall.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2020/0188050 to Pennoyer is directed to a robotic surgical element with a robot arm having a plurality of links and a plurality of motorized joints where the element includes a sterile drape that covers the robotic arm.
US Patent Application Publication No. 2018/0116746 to Lennertz et al. is directed to a sterile surgical drape that covers tracking elements.
US Patent Application Publication No. 2016/0081753 to Kostrzewski is directed to a robot surgical system that employs non-integral drape belts to fasten the drape to the arm of the robotic system (e.g., Fig. 3).
US Patent No. 6,122,541 to Cosman et al. is directed to a head band that includes reference markers (shown as a belt in Fig. 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792